Citation Nr: 0840769	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hiatal hernia, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from July 1958 to August 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Columbia, South 
Carolina which-in pertinent part, continued the current 
evaluation of the veteran's hiatal hernia and hypertension 
disabilities and denied service connection for bilateral 
hearing loss, and the veteran perfected an appeal.  See 
38 C.F.R. § 20.200 (2008).

The local RO hearing the veteran requested was scheduled for 
June 30, 2005, as noted in a May 2005 RO letter to him.  
Following receipt of the letter, however, he elected an 
informal conference with the Decision Review Officer in lieu 
of a formal hearing.  A June 2005 report of that conference 
is in the claims file.

The June 2004 rating decision also denied service connection 
for post-traumatic stress disorder (PTSD) and determined new 
and material evidence was not received to reopen a claim for 
service connection for a skin disorder.  In a June 2005 
statement (VA Form 21-4138), however, the veteran withdrew 
his appeal of the evaluation of his hypertension and the 
claim for service connection for the skin disorder.  Thus, 
those issues are not in an appellate status before the Board 
and will not be addressed in the decision below.  See 
38 C.F.R. § 20.204 (2008).

Prior to certification of the appeal to the Board, a 
September 2005 rating decision granted service connection for 
PTSD with an initial evaluation of 30 percent, the right ear 
hearing loss with an initial noncompensable evaluation, and 
for tinnitus with an initial evaluation of 10 percent, all 
effective March 2004.  There is no indication in the claims 
file that the veteran appealed either the ratings or 
effective dates assigned for those disorders.  Thus, those 
issues have been resolved and are not before the Board.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).




FINDINGS OF FACT

1.  The veteran's hiatal hernia does not manifest with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

2.  The veteran's left ear hearing loss is not disabling for 
purposes of VA disability benefits.


CONCLUSIONS OF LAW

1.  The requirements are not met for a rating higher than 10 
percent for hiatal hernia.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.114, Diagnostic Code 7346 (2008).

2.  The requirements for VA service connection left ear 
hearing loss benefits are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.385.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  The pre-decision VCAA 
notices provided to the veteran did not fully comply with the 
statutory notice required for increased rating claims, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), nor fully 
comply with notice for service connection claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Content-compliant errors are presumed prejudicial unless 
rebutted by VA.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).
The record, however, shows that any prejudice that failure 
caused was cured.  First, the April 2004 pre-decision notice 
informed the veteran of the evidence needed to support his 
claim, what part of that evidence is to be provided by the 
claimant, and what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The only 
component omitted was notice of how disability evaluations 
and effective dates are determined in the event service 
connection is granted, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and the specific rating criteria that 
would show an increased rating.  Vasquez-Flores, supra.
The former omission is not prejudicial in light of the 
decision reached below.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  The latter omission was in 
fact addressed in the statement of the case and supplemental 
statement of the case which specifically informed the veteran 
of the rating criteria which would provide a basis for an 
increased rating.  Thus, any error was cured and rendered 
harmless.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  An RO Decision Review Officer readjudicated 
the claims on a de novo basis, as shown in the statement of 
the case and the September 2005 supplemental statement of the 
case.  The veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim, as he was 
provided the opportunity to present pertinent evidence in 
light of the notice provided.  Because the veteran has actual 
notice of the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  Thus, the Board may 
address the merits of the appeal.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Increased Rating

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.



Analysis

Historically, a February 1981 rating decision granted service 
connection for hiatal hernia with a 10 percent evaluation, 
effective September 1980.  His current claim for an increased 
rating was received by the RO in March 2004.

Hiatal hernias are evaluated under Diagnostic Code 7346.  
Those rating criteria are as follows.  A rating of 60 percent 
is assigned with symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A rating 
of 30 percent is assigned with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  Id.  
A rating of 10 percent is assigned with two or more of the 
symptoms for the 30 percent evaluation with less severity.  
Id.

The terms "considerable impairment of health" and "severe 
impairment of health" are not defined in the rating schedule.  
Rather than applying a mechanical formula, VA must evaluate 
all the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The May 2004 VA digestive examination report notes only the 
veteran's in-service history of his hiatal hernia.  The 
notation of avoiding sodium in his diet relates more to his 
hypertension than his hernia.  Indeed, the veteran noted at 
the informal conference that the examination report did not 
properly document his complaints to the examiner.  He 
asserted that he experienced regurgitation, chest pain, 
difficulty swallowing, and pyrosis.  Another examination was 
arranged.

The July 2005 examination report notes the veteran denied 
having undergone an esophagogastroduodenoscopy or other 
evaluation by gastroenterology.  He also denied dysphagia of 
solids or liquids, but he complained of epigastric and 
umbilical pain-without any radiation.  He also noted the 
pain had caused him to pass out twice in the past, but no 
definitive timeframe was given for that reported event.  The 
veteran denied nausea or vomiting but complained of gas.  He 
noted occasional regurgitation and noted he could not eat raw 
fruit.  He also reported that he must wait six or seven hours 
after eating before he can eat again, and he only eats two 
meals a day as a result.  His current medication was noted as 
Omeprazole 20 mg, which he claimed provided no relief.  
Aciphex worked better while it was prescribed it in the past.  
The examiner noted the veteran's general state of health was 
good.  There was no evidence of anemia on examination, and 
the veteran reported his weight as stable in the 170s.

Even were the veteran's complaints to the examiner taken at 
complete face value, the findings at the examination do not 
meet or approximate a higher rating, as the examiner 
specifically noted the veteran's state of health was good.  
In addition to the presence of symptoms of epigastric pain, 
pyrosis, and regurgitation, etc., they must be productive of 
considerable impairment of health to warrant a 30 percent 
evaluation.  See Diagnostic Code 7346.

The Board notes, however, that entries in his VA outpatient 
treatment records consistently note his gastrointestinal 
disorder as stable on proton-pump inhibiter such as Zantec or 
Omeprazole, and none of the related entries note any of the 
complaints the veteran presented at the RO conference.  An 
October 2004 entry noted his dosage of Omeprazole was changed 
to 20 mg, as he received relief from his symptoms with that 
dosage.  As late as February 2005, his dyspepsia was noted as 
stable on his current medication.  Thus, the Board is 
constrained to find that the preponderance of the probative 
evidence shows his hiatal hernia to more nearly approximate a 
10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7346.

Service Connection

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a severe sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§  3.307, 
3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Analysis

There is no issue as to whether the veteran was exposed to 
acoustic trauma during his active service.  The audiograms 
from his examination for his retirement from active service 
note decreased hearing as compared to those at his enlistment 
examination.  The presence of decreased hearing, however, is 
not determinative, as it is the severity of a hearing loss 
that determines VA eligibility for benefits.

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels (db) or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 db or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385.  The August 2005 audio examination report 
notes the veteran's left ear did not meet either criterion.  
The highest auditory threshold manifested by the left ear was 
30 db at 4000 Hz.  The threshold was less than 26 db at all 
other levels.  His speech recognition on the Maryland CNC 
Word List was 100 percent.

Thus, the findings on objective clinical examination show the 
veteran's left ear hearing loss does not meet the criteria 
for VA disability.  The Board must deny the claim.  38 C.F.R. 
§§ 3.303, 3.385.  In reaching this decision the Board 
considered the doctrine of reasonable doubt.  As the 
preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to an increased rating for hiatal hernia is 
denied.

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


